DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. 
On page 12 of the Remarks, Applicant argues that in view of the amendments all of the rejections under 35 U.S.C. 112 are now moot. The Remarks do not set forth arguments with respect to the particular issues raised in the previous office action and do not include any clarifying discussion of the subject matter.  While the issues raised have been addressed by removal of the language, the amended language is found to introduce new matter and continues to set forth operations having indefinite metes and bounds. 
On pages 13-14 of the Remarks, Applicant argues that claims 9 and 17 as amended integrate the alleged abstract idea into a practical application by reciting a “SAR system”, “a radar of a SAR system” and “at least one processor of a SAR system”.
The argument is not persuasive as claims 9 and 17 remain directed to a SAR information processing method and non transitory computer readable medium having instructions to execute such method.  Unlike claim 1 where the claim is directed to a tangible SAR system itself comprising a radar and processor configured to perform the exception, the amended claims 9 and 17 are directed to an abstract idea and generally link the abstract idea to the a particular technological environment of SAR by specifying the use of a “SAR” processor, which is also not representative of integration into a practical application but instead amounts to simply implementing the abstract idea using a computer as a tool (whether labeled a “SAR” processor or otherwise).  Note that the claimed processor “of a SAR system” is any processor that is used to perform the method as claimed.  For example, a processor processing stored SAR data years after the collection of such data is a processor “of a SAR system”.  There are no steps performed by the “SAR system” beyond the abstract “specifying” and “deriving” and the insignificant “outputting”.  The rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended requires the processor is configured to: “derive an evaluation value regarding the candidate point by converting an index indicated in geographic information, the evaluation value indicating a degree of contribution of the intensity of reflected wave from the candidate point to the intensity indicated in the intensity map as the reflected wave from the target point, the index indicating a state of the earth's surface including the candidate point and being a value related to the intensity of the reflected wave”. Independent claims 9 and 17 include a corresponding limitation. 
The metes and bounds of this derivation are unclear in general.  It is not clear what is meant by a step of “converting an index”, in general, and the specification is not found to use the term in this context to aid in interpretation (instead referring to a particular “evaluation method” to derive the evaluation value).  It is particularly unclear what the “converting” encompasses, given that the “index” to be converted is “a value related to the intensity of the reflected wave”, and “indicates a state of the earth’s surface including the candidate point”.  What is this index value? The claim merely identifies what it “indicates” and what it is “related to”. What are the metes and bounds of a value “related to the intensity of the reflected wave”? Notably, from the specification it does not appear the intent is for the index value to be the intensity itself.  As it is unclear what the “index” is, it is therefore unclear what it means to “convert” such an index.  However even were the “index” established with clear metes and bounds, there is no context provided for the claimed “converting” step so as to recognize what operations would or would not qualify as “converting”, other than the indication that the “converting” is somehow used to “derive an evaluation value regarding the candidate point”. 
Claims 2-5, 7-8, 10-13, and 18-21 depend on claims 1, 9, or 17 and are therefore likewise indefinite.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-13 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 on numbered page 3 of the claims as amended indicates “wherein intensity of reflected wave from the candidate point is added to the intensity indicated in the intensity map as the reflected wave from the target point”.  Claims 9 and 17 include the same.  The language introduces new matter not disclosed in the original specification.   The original specification teaches that a candidate point “contributes” to the signal intensity indicated in the intensity map (e.g. SAR image) at the target point.  In particular at [0071] it is explained: 
“A signal intensity indicated at the feature point (assumed to be a point P) within a region where the layover occurs may be a sum of intensities of reflected waves from a plurality of points. In this case, a point within a three-dimensional space, which may contribute to the signal intensity indicated at the point P, is referred to as the candidate point associated with the point P in the present example embodiment.”
This is not to say that intensity from the candidate point is “added to the intensity indicated in the intensity map”.  Rather, the “intensity indicated in the intensity map” at point P, being a sum of intensities from a plurality of points, includes intensities of reflected waves from a point P in addition to intensities of reflected waves from candidate points.  
The original description therefore is not found to describe the feature as claimed in claims 1, 9, and 17.  The claims include new matter. 
Claim 1 as amended requires the processor is configured to: “derive an evaluation value regarding the candidate point by converting an index indicated in geographic information...”. Independent claims 9 and 17 include a corresponding limitation. 
While it is not clear what the scope of “converting an index” is as identified above, the specification is not found to refer to any such converting of an index; indeed no form of the word “convert” can be located in a relevant portion of the specification.  Rather, to derive the evaluation value the specification refers to various defined evaluation methods, e.g. [0089]-[0090]; [0093]-[0094]. The original description therefore is not found to describe the feature as claimed in claims 1, 9, and 17.  The claims fail to comply with the written description requirement for this additional reason. 

Claims 2-5, 7-8, 10-13, and 18-21 depend on claims 1, 9, or 17 and likewise fail to comply with the written description requirement.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-13 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 9 recite(s) the steps: “specifying… a candidate point …” and “deriving… an evaluation value regarding the candidate point…” While the claim is indefinite, these steps as best can be determined amount to choosing and analyzing “candidate point” data from pre-existing information, which amounts to a mental process and therefore an abstract idea. 
Having identified an abstract idea, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. 
The claim includes additional elements of “outputting… information indicating the evaluation value” and “at least one processor of a SAR system” to perform the steps. The judicial exception is not integrated into a practical application because performance by “at least one processor of a SAR system” amounts to simply implementing the abstract idea using a computer as a tool and further, the generic output of information amounts to insignificant extra-solution activity.  Further, that the information processing method as amended is specifically a “synthetic aperture radar information processing method” and the processor is “of a SAR system” does no more than generally link the use of a judicial exception to a particular technological environment or field of use. 
Likewise, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons; merely outputting information and employing a processor to perform an abstract idea do represent “significantly more” than the idea itself. 
Claims 10-12 add a step of generating an image.  While the claims are indefinite, merely “generating an image” under the broadest reasonable interpretation may also be regarded as a mental process and part of the idea itself. 
Claim 13 adds a step of “specifying… the candidate point” which also amounts to a mental process and part of the idea together with the limitations of claim 9.  Also similar to claim 9, the step of outputting information on the candidate point specified does not integrate the exception into a practical application or amount to significantly more, such output amounting to insignificant extra solution activity. 
	Claims 17-21 are directed to a “non-transitory computer readable storage medium storing a program” which cause a computer to execute the steps of the method of claims 9-13, respectively.  As above, the claims are directed to an abstract idea which is not integrated into a practical application and is without significantly more because the claimed computer-readable storage medium likewise amounts to merely implementing the idea on a computer.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 8:00 AM-4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646